Exhibit 10.1

 

[g174101kmi001.jpg]

 

July 14, 2015

 

Greg Kitchener

 

Re:  Offer of Employment Via email to:

 

Dear Greg,

 

BioPharmX Corporation, a Delaware corporation (the “Company”), is pleased to
offer you employment on the terms and conditions stated in this letter.

 

Title and Salary

 

The Company is offering you the position of Executive Vice President of Finance,
Chief Finance Officer, reporting to the Chief Executive officer.  Your
semimonthly rate of compensation will be $9,375.00 (or $225,000 annualized),
less statutory and voluntary deductions, and paid in accordance with the
Company’s standard payroll practice.  This position is considered exempt for
purposes of federal wage-hour law.

 

MBO

 

You will receive a one-time bonus payment in the amount of $25,000 dollars on
the earlier of the six month anniversary date or raising of additional funds
through a private placement offering.  In addition, you will receive a one-time
bonus in the amount of $50,000 upon the execution and pricing of a follow-on
public offering of the company’s common stock.  Payroll taxes will be withheld
from these amounts.

 

Bonus Plan - 2015

 

The Company will be implementing a company-wide bonus plan at a future date. 
Based on the plan that has not yet been approved by our Board of Directors, your
estimated annual bonus would be 35% of your annual base salary or on a pro-rata
basis. As the bonus plan has not been finalized and approved, this is only an
estimate based on our proposed plan.

 

Start Date

 

We would like you to begin employment with the Company by August     , 2015.

 

1098 Hamilton CourtŸ Menlo Park, CA  94025 Ÿ T:  650.889.5020 Ÿ F:  650.900.4130
Ÿ www.biopharmx.com

 

--------------------------------------------------------------------------------


 

Offer Letter

July 14, 2015

Page 2 of 6

 

Reporting Supervisor and Location

 

You will report directly to Jim Pekarsky, Chief Executive Officer, at the
Company’s office located at 1098 Hamilton Court, Menlo Park, CA 94025.  This
position may allow for remote working locations and require occasional travel.
Your acceptance of this offer is your representation to us that you are unaware
of anything that would prevent you from traveling.

 

Stock Option Grant

 

You will be granted an option to purchase 235,000 shares of BioPharmX
Corporation’s common stock subject to ratification by the Company’s Board of
Directors and current option value pricing and to begin vesting on the later of
your start date or the date the Board grants the options and the options will be
priced at the value of the stock at the close of business on that day. 
One-fourth (1/4) of the Shares subject to this Option shall vest one full
calendar year following the Vesting Commencement Date and one thirty-sixth
(1/36) of the remaining Shares subject to this Option shall vest on the last day
of each full calendar month thereafter, until all such shares have vested,
subject to Participant continuing to be a Service Provider through each such
date.

 

Health & Other Benefits

 

You will be eligible for the company’s benefits program to include medical,
dental and vision coverage for you and your qualified dependents.  Information
on these benefits will be provided on your start date.

 

You will also be eligible to participate in the company’s 401-k program.

 

Paid Time Off and Holidays

 

You will receive 15 days of paid time off (PTO) per year.  In addition, the
Company offers ten (10) paid holidays per calendar year.

 

Employment Eligibility

 

This offer is contingent upon your current eligibility to legally work in the
United States.  Because of federal regulations adopted in the Immigration Reform
and Control Act of 1986, you will need to present documentation demonstrating
that you have authorization to work in the United States upon employment by the
Company.  This requirement applies to U.S. citizens and non-U.S. citizens
alike.  Your offer and your employment with BioPharmX Corporation is contingent
upon you completing form I-9 on your first day of employment and providing the
necessary documents to a Company representative within three (3) days of your
date of hire.  This form and its List of Acceptable Documents are attached for
your information.

 

1098 Hamilton CourtŸ Menlo Park, CA  94025 Ÿ T:  650.889.5020 Ÿ F:  650.900.4130
Ÿ www.biopharmx.com

 

--------------------------------------------------------------------------------


 

Offer Letter

July 14, 2015

Page 3 of 6

 

BioPharmX expects that you will be committing your full efforts and energies as
a full time employee.  Any other employment or consulting positions must be
declared to BioPharmX.  There must be no conflict of interest and not violate
any confidentiality or intellectual property agreements.  Failure to disclose
any such conflicts or work will result in immediate termination from BioPharmX.

 

Company Confidential Information

 

As an employee of BioPharmX Corporation, you will have access to certain Company
confidential information and you may, during the course of your employment,
develop certain information or inventions which will be the property of the
Company.  To protect the interests of the Company, you will need to sign the
Company’s standard “Non-Disclosure Agreement” attached to this offer letter as a
condition of your employment.  We wish to impress upon you that we do not wish
you to bring with you any confidential or proprietary material of any former or
current employer or to violate any other obligation to your former or current
employers.  Also, by signing this employment offer you agree to not directly or
indirectly solicit Company employees for one (1) year after your termination
date should you terminate employment with the Company.

 

Background Reference Checks

 

The Company reserves the right to conduct reference checks and/or background
investigations on all of its potential employees.  This employment offer and
your employment with BioPharmX Corporation, therefore, are contingent upon a
clearance of such a reference check and/or background investigation after the
Company has received a completed and signed employment application and
authorization of disclosure, which is attached to this letter.

 

Driving Record Check

 

As per the Company’s Driving Record Policy and its Automobile Usage Policy, if
you use a Company vehicle or your personal vehicle on Company business (being
reimbursed for mileage) you will be subject to drivers’ license and driving
record checks shortly after your start date and ongoing checks every 6 months
after employment.  When operating vehicles on Company business, you must
maintain a valid driver license and state-required minimum proof of insurance
for your personal vehicle.  Details will be provided to you after your start
date.

 

Compliance with Company Policies

 

As an employee of the Company, you will be required to comply with all Company
policies and procedures as stated in the Company’s Employee Handbook as updated
from time to time or provided separately by the Company to employees, and
execute acknowledgement forms that you read and understood the policies and
procedures.  Additionally, you will be asked to read and acknowledge the
Company’s Code of Ethics.  The Employee Handbook and the Code of Ethics will be
provided to you

 

1098 Hamilton CourtŸ Menlo Park, CA  94025 Ÿ T:  650.889.5020 Ÿ F:  650.900.4130
Ÿ www.biopharmx.com

 

--------------------------------------------------------------------------------


 

Offer Letter

July 14, 2015

Page 4 of 6

 

separately and you will be required to familiarize yourself with and to comply
with the Company’s policy prohibiting harassment and discrimination and the
policy concerning drugs and alcohol.  Violations of these policies may lead to
immediate termination of employment.

 

Employment At Will

 

Your employment with the Company, should you accept this offer, will be for no
specified term and may be terminated with or without cause and with or without
notice by you or by the Company at any time for any reason.  Any contrary
representations or agreements which may have been made to you are superseded by
this offer.  The “at-will” nature of your employment described in this offer
letter constitutes the entire agreement between you and the Company concerning
the nature and duration of your employment.  Although your job duties, title,
compensation and benefits may change over time, the at-will term of your
employment with the Company can only be changed in writing signed by you and an
officer of the company.

 

Accepting the Employment Offer

 

If you wish to accept this offer, please notify me no later than July 31, 2015. 
Please sign both copies on the following acceptance page and return one fully
executed letter to me at the address indicated below.  You should keep one copy
of this letter for your own records.

 

Greg, on behalf of the entire Management Team of BioPharmX Corporation, it is a
pleasure to extend this offer to you.  We look forward to working with you and
are confident that you will achieve success in your new position with BioPharmX
Corporation

 

Best Regards,

BioPharmX Corporation

 

 

/s/ Jim Pekarsky

 

Jim Pekarsky

 

CEO

 

 

1098 Hamilton CourtŸ Menlo Park, CA  94025 Ÿ T:  650.889.5020 Ÿ F:  650.900.4130
Ÿ www.biopharmx.com

 

--------------------------------------------------------------------------------


 

Offer Letter

July 14, 2015

Page 5 of 6

 

ACCEPTANCE OF EMPLOYMENT OFFER

 

I have read, understand, and accept the foregoing terms and conditions of my
offer of employment from BioPharmX Corporation, a Delaware corporation (the
“Company”).  I further understand that while my job duties, title, compensation
and benefits may change over time without a written modification of this
agreement, the “at-will” term of my employment (i.e., my right and the Company’s
right to terminate our employment relationship at any time, with or without
cause) is a term of employment which cannot be altered or modified except in a
writing signed by me and the Chief Executive Officer or President of the
Company.  I understand and agree that any contrary representation or agreements
which may have been made to me are superseded by this offer and my acceptance of
the same.

 

I verify that I am legally eligible to work in the United States and will
provide current evidence of this within three (3) days of my start date.

 

In consideration for the offer of employment with the Company that is contained
in this offer letter and accepted by me, I acknowledge that the Confidential
Information of the Company is a special, valuable and unique asset of the
Company.  I agree at all times during my employment with the Company, and at all
times after termination of such employment, not to disclose for any purpose and
to keep in strict confidence and trust all of such Confidential Information.  I
agree during and after the period of my employment with the Company not to use,
directly or indirectly, any Confidential Information other than in the course of
performing duties as an employee of the Company, nor will I directly or
indirectly disclose any Confidential Information or anything relating to it to
any person or entity except, with the Company’s consent, as may be necessary to
the performance of my duties as established from time to time by it for the
protection of its Confidential Information.

 

As further consideration for the offer of employment with the Company that is
contained in this offer letter and accepted by me, I agree that during the term
of my employment and for one (1) year thereafter, I will not encourage or
solicit any employee of the Company to leave the Company for any reason. 
However, this obligation shall not affect any responsibility I may have as an
employee of the Company with respect to bona fide hiring and firing of Company
personnel.

 

 

/s/ July 31, 2015

 

/s/ Greg Kitchener

Date

 

 

Start Date:   August 10, 2015

 

 

 

1098 Hamilton CourtŸ Menlo Park, CA  94025 Ÿ T:  650.889.5020 Ÿ F:  650.900.4130
Ÿ www.biopharmx.com

 

--------------------------------------------------------------------------------